IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,975-01


                       EX PARTE DANIEL JOHN RAMOS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W10-22551-L(A) IN THE CRIMINAL DISTRICT COURT NO. 5
                          FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation and sentenced to 25 years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied due process because, since June 30, 2020, he has

been held pursuant to a parole revocation warrant which has prevented him from bonding out on a

new charge. The current record before this Court suggests, but does not establish, that Applicant

received a preliminary revocation hearing while the new charge was pending. The record is unclear

on this matter because the notice and preliminary hearing materials are undated and unsigned. In

addition, the State asserts that it “is not in possession of the information needed to address
                                                                                                        2

Applicant’s claim” because such evidence is in the Board’s possession. The State requests that the

trial court enter an order designating issues and communicate with the Board to address Applicant’s

claims.

          Applicant has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408

U.S. 471, 488 (1972); Ex parte Williams, 738 S.W.2d 257, 259-60 (Tex. Crim. App. 1987).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department

of Criminal Justice’s Office of the General Counsel to obtain a response from a person with

knowledge of relevant facts. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d).

          The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was executed. The response shall state whether

(and if so, when): (a) the pre-revocation warrant was executed; (b) Applicant was advised of his

rights in the revocation process; (c) Applicant requested a preliminary hearing; and (d) Applicant

was afforded a preliminary hearing. If Applicant is also being held on new charges, the response

shall state whether Applicant has been indicted on those charges, and if so, when the indictment was

returned.

          If the trial court elects to hold a hearing, it shall determine whether Applicant is represented

by counsel. If Applicant is not represented by counsel, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

If counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s
                                                                                                       3

name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 20, 2021
Do not publish